April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         LEROY STROMAN, Appellant

NO. 14-14-00280-CV                          V.

 ROBERT RUSSELL TAUTENHAHN INDEPENDENT EXECUTOR OF THE
       ESTATE OF ROBERT L. WRIGHT, DECEASED, Appellee
              ________________________________

       This cause, an appeal from the signed, February 20, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellant, Leroy Stroman to pay all costs incurred in this appeal. We further order
this decision certified below for observance.